Citation Nr: 1223456	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  10-11 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of gunshot wound of left foot.

2.  Entitlement to a compensable rating for hearing loss of the right ear.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for hearing loss of the left ear.

4.  Entitlement to service connection for residuals of laceration of the right hand and digits.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a right hip disability.

8.  Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the RO that denied a disability rating in excess of 10 percent for service-connected residuals of gunshot wound of left foot, and denied a compensable rating for service-connected right ear hearing loss; declined to reopen a claim for service connection for left ear hearing loss, on the basis that no new and material evidence was submitted; and denied service connection for residuals of laceration of the right hand and digits, headaches, a right hip disability, and PTSD.  The Veteran timely appealed.

These matters also come to the Board on appeal from a July 2010 decision of the RO that denied service connection for a right hip disability.  Again, the Veteran timely appealed.

In March 2012, the Veteran testified during a video conference hearing before the undersigned.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The reopened claim for service connection for hearing loss of the left ear; the claim for an increased evaluation for hearing loss of the right ear; and the claims for service connection for residuals of laceration of the right hand and digits, headaches, a right shoulder disability, a right hip disability, and for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Throughout the course of the rating action on appeal, residuals of gunshot wound of left foot have been manifested primarily by fatigue-pain and impairment of movement, and by complaints of tenderness and numbness; and has been productive of no more than moderate muscle disability or moderate injury of the left foot.

2.  In January 1999, the RO declined to reopen the Veteran's claim for service connection for hearing loss of the left ear.  The Veteran did not appeal within one year of being notified.   

3.  Evidence associated with the claims file since the last denial in January 1999, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss of the left ear; and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Throughout the course of the rating action on appeal, the criteria for an increased disability evaluation for residuals of gunshot wound of left foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.44, 4.45, 4.57, 4.59, 4.71a, Diagnostic Code 5284 (2011); 4.124a, Diagnostic Code 8621 (2011).

2.  The evidence received since the RO's last denial in January 1999 is new and material; and the claim for service connection for hearing loss of the left ear is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a January 2009 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.  

In the January 2009 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted following the March 2012 hearing; hence, no re-adjudication followed and no additional supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examination in connection with the claims decided on appeal, the report of which is of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).



II.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of left foot pain and hearing loss.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Service connection has been established for residuals of gunshot wound of left foot.  Effective December 31, 2008, the RO has evaluated the Veteran's disability under Diagnostic Code 5284 as 10 percent disabling based on moderate symptoms such as tenderness, numbness, calluses, and an impaired gait.

Pursuant to Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent rating requires moderately severe residuals.  Severe residuals of foot injuries warrant a 30 percent evaluation.  A 40 percent evaluation requires that the residuals be so severe as to result in actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.
 
The terms "moderate" and "severe" are not defined by regulation; however, the overall regulatory scheme contemplates a 10 percent rating in cases of ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness (10 percent being a minimum rating), or where there is inward bowing of the tendo achillis with pain on manipulation and use, or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle; a 30 percent rating is contemplated in cases of marked deformity. See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278.

Regulations Pertaining to Muscle Injuries

The provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  (b) For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions:  6 muscle groups for the shoulder girdle and arm (Diagnostic Codes 5301 through 5306); 3 muscle groups for the forearm and hand (Diagnostic Codes 5307 through 5309); 3 muscle groups for the foot and leg (Diagnostic Codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (Diagnostic Codes 5313 through 5318); and 5 muscle groups for the torso and neck (Diagnostic Codes 5319 through 5323). (c) There will be no rating assigned for muscle groups which act upon an ankylosed joint, with the following exceptions: (1) In the case of an ankylosed knee, if muscle group XIII is disabled, it will be rated, but at the next lower level than that which would otherwise be assigned.  (2) In the case of an ankylosed shoulder, if muscle groups I and II are severely disabled, the evaluation of the shoulder joint under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups themselves will not be rated.  (d) The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  (e) For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  (f) For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of Sec. 4.25.

The provisions of 38 C.F.R. § 4.56 are as follows:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  

(b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  

(d) Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe as follows: 

(1) Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  

(4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

Factual Background

Records reflect that the Veteran's friend was checking a .22 caliber rifle that had broken, and the weapon discharged accidentally and a bullet struck the Veteran's left foot in April 1974 during his active service.  

The report of an October 1975 VA examination reflects that the bullet entered between the 3rd and 4th metatarsophalangeal joint region of the left foot.  Presently, there was only a very small scar over this area without evidence of deformity.  The Veteran's chief complaint was pain over the left foot.  Examination revealed free range of motion of the entire foot region.  The Veteran walked well.  Tissue was good, and bones functioned well.  X-rays showed an increased density of the head of the fourth metatarsal, and there was some cortical buckling on the medial side of the head of the fourth metatarsal, which had the appearance of an incomplete fracture; the bony structure of the foot was otherwise normal.  	

VA treatment records, dated in July 2009, show complaints of left foot pain.  The Veteran wore hard sole shoes with insoles and padded socks.  He reported having pain all the time, which he related to his past military injury.  The physician noted that the Veteran could not roll the bottom of his foot, and that he walked on the lateral foot; the Veteran reportedly limped when not wearing his boot.  Examination revealed a left foot bunion, and tenderness at the fourth metatarsal head.  The diagnosis was chronic left foot pain/problems since military injury, gradually becoming worse.

During an August 2009 VA examination, the Veteran reported sustaining a gunshot wound of the left distal foot accidentally in active service.  The Veteran also reported an additional injury during advanced infantry training in 1972, when he stepped in a hole and sustained an apparent fracture of one of the metatarsal bones of the left foot; a cast was applied for six weeks.  Currently, the Veteran worked as a postal employee with a sedentary occupation.  His foot condition seemed not to be causing any impairment at work.  His daily activities were mildly impaired in regard to chores and yard work.  The Veteran did not use a cane or crutches.  He wore a soft insert in his left shoe, and took medication daily for pain relief.  The Veteran reportedly could no longer run or play tennis, and his left foot condition was aggravated by walking.  He did not wear any corrective shoes, and reported no flare-ups.  Weakness, fatigue, and lack of endurance were mild, in comparison to pain.  There has been only minimal swelling.  He had a mild limping gait due to left foot pain.  A punctuate scar between the distal third and fourth digits was barely visible, but noted to be quite tender on the plantar and dorsal surfaces of the scar.

Examination of the left foot in August 2009 did not reveal any breakdown or skin abnormality.  Vascular circulation of the foot was good.  The Veteran had a normal arch.  When wearing shoes, he walked on the inner aspect of his foot; without shoes, he walked on the outer aspect of his foot.  These maneuvers diminished foot pain.  A repetitive motion test of the left foot did not result in any increased pain, and no other changes were noted.  With regard to the 1972 injury of stepping in a hole and apparent fracture, the examiner indicated that the fracture apparently healed; and opined that it was less likely than not to be causing any foot pain or disability.  With regard to residuals of the gunshot wound, the examiner noted definite evidence of tenderness, even though the scar was barely visible.  The diagnosis was gunshot wound distal left foot with painful residuals.

In March 2012, the Veteran testified that he had weakness and numbness in the left foot; and that he was told by a podiatrist that there was nerve damage.  He also testified that his left foot had a lot of stiffness, compared to the right foot; and reduced range of motion.  

Analysis

Here, the Board has considered whether a higher rating is warranted under various alternative diagnostic codes.  First, the Board finds that the evidence reveals moderate muscle injury, but no more, under the criteria of 38 C.F.R. § 4.56.  The Veteran has complained of one or more of the cardinal signs and symptoms of muscle disability-e.g., fatigue-pain and impairment of movement.  There is no evidence of muscle atrophy, or of intermuscular binding and scarring.  Moderately severe or severe muscle injury is not demonstrated.  As noted, recent VA examination in August 2009 also showed definite evidence of tenderness and painful residuals, although no increased pain on repetitive motion.  

Thus, even with consideration of functional loss due to pain and other factors, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), the overall evidence reflects no more than moderate injury of the left foot.

While the Veteran recently testified that he had numbness involving his left foot, the Board notes that, pursuant to the provisions of 38 C.F.R. § 4.55, a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  In the absence of findings of more than a sensory deficit affecting the Veteran's ability to walk, a separate rating under alternative Diagnostic Code 8621 for neuritis would violate the anti-pyramiding provisions.

Here, the objective clinical findings consistently fail to show that his disability meets the criteria for an increased rating, and the Board concludes that those findings outweigh his lay assertions regarding severity.  Hence, the criteria for an increased rating under Diagnostic Code 5284 are not met; and a separate rating under that code, Diagnostic Code 8621, or the criteria for evaluating muscle injury, would violate the anti-pyramiding provisions, as the 10 percent rating assigned under Diagnostic Code 5284 already contemplates limited and painful motion of the left foot.

II.  Petition to Reopen Claim for Service Connection

The RO originally denied service connection for left ear hearing loss in December 1975 on the basis that the condition was not shown by the evidence of record.  Service connection was again denied in January 1999 on the basis that the evidence submitted was not new and material.

The evidence of record at the time of the last denial of the claim in January 1999 included the Veteran's service treatment records and VA treatment records.

Service treatment records show that the Veteran underwent audiometric testing in April 1973 after exposure to loud noises.  The report of this testing reveals pure tone thresholds, in decibels, for the left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
40
-
40

The audiologist in April 1973 noted that speech reception thresholds were then obtained at levels significantly more sensitive than the corresponding pure tone averages; and a repeat pure tone thresholds test was accomplished.  The repeat testing revealed normal thresholds for the left ear.

Service treatment records show that the Veteran's hearing loss was again evaluated in August 1973, revealing mild bilateral sensorineural hearing loss.
The report of this testing reveals pure tone thresholds, in decibels, for the left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
35
35
-
40

Service treatment records at the time of the Veteran's separation examination in January 1975 show that he underwent audiometric testing.  The report of this testing reveals pure tone thresholds, in decibels, for the left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
15
10
10

By some medical authorities, auditory decibel thresholds of zero to 20 represent normal hearing, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

VA treatment records, dated in December 1998, show that the Veteran's left ear hearing was within normal limits and that his speech recognition at that time was excellent.

Based on this evidence, the RO concluded in January 1999 that the evidence submitted did not constitute new and material evidence because current audiology testing continued to show hearing in the left ear within normal limits.

The present claim was initiated by the Veteran in December 2008.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since January 1999 includes duplicate service treatment records; audiometric testing in August 2009, showing no hearing loss disability of the left ear; audiometric testing in December 2009, showing hearing loss of the left ear which meets the criteria of 38 C.F.R. § 3.385; audiometric testing in February 2010, showing no hearing loss disability of the left ear; VA treatment records, showing right ear irrigation and generous amounts of cerumen removed in October 2010; and a March 2012 hearing transcript.

In this case, the Veteran testified that he had no problems with hearing loss prior to active service; and that he suffered some hearing loss in active service as a light weapons infantryman in training exercises, on the rifle range, and with grenades and explosives.  He testified that he was removed from any type of hazardous noise exposure, and that his physical profile exempted him for a period of approximately 90 days.  Following military service, the Veteran testified that he never went anywhere where he knew he would be exposed to loud noises without hearing protection.

Much of this evidence, except for a few duplicate documents, is new; it was not previously of record and is not cumulative. 

The newly submitted evidence is also relevant, and shows a left ear hearing loss disability in December 2009.  While the Veteran's statements are not competent to establish a link between his current symptoms and in-service noise exposure and the hearing loss he sustained in active service, he is competent to offer statements of first-hand knowledge of his in-service and post-service experiences.   Given the presumed credibility, the additional evidence reveals increased severity of symptoms during active service and post-service; and raises a reasonable possibility of substantiating the claim for service connection.

Likewise, VA concedes that the Veteran has had excessive noise exposure during active service.

Hence, the Veteran's application to reopen the claim for service connection for hearing loss of the left ear must be granted.  38 U.S.C.A. § 5108.


ORDER

An increased disability rating for residuals of gunshot wound of left foot is denied.

New and material evidence has been submitted to reopen the claim for service connection for hearing loss of the left ear.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As noted above, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Hearing Loss
 
The Veteran contends that service connection for hearing loss of the left ear is warranted on the basis that he was exposed to excessive noise in active service and suffered hearing loss while serving as a light weapons infantryman in training exercises, on the rifle range, and with grenades and explosives.  His Form DD214 reflects the Veteran's primary specialty as a light weapons infantryman.  The Veteran described some loss of left ear hearing during active service in April 1973, and that his left ear hearing loss had worsened post-service.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Board notes that service connection has already been awarded for hearing loss of the right ear and for tinnitus based on the Veteran's credible and competent reports of excessive noise exposure during active service.
 
As noted above, audiometric testing in active service in August 1973 revealed a mild, left ear sensorineural hearing loss.  

Audiometric testing in active service at separation in January 1975 showed pure tone thresholds, in decibels, for the left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
15
10
10

VA audiometric test results in December 2009 reveal data most consistent with a left ear hearing loss disability; yet, the audiologist at that time indicated that the Veteran had normal hearing sensitivity for the left ear.  Pure tone audiometry in February 2010 revealed pure tone thresholds for the left ear were within normal limits, and speech recognition score was excellent.

Evidence of a current hearing loss disability-i.e., one meeting the requirements of 38 C.F.R. § 3.385-and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Given the likelihood that the Veteran had significant in-service noise exposure as a light weapons infantryman, an examination is needed to determine whether the Veteran has a current hearing loss disability of the left ear that either had its onset during service or is related to his active service-to specifically include in-service noise exposure as a light weapons infantryman in training exercises, on the rifle range, and with grenades and explosives, as alleged; or if the disability is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).

As noted, service connection has been established for right ear hearing loss.  The RO currently assigned a 0 percent (noncompensable) disability rating under 38 C.F.R. § 4.86, Diagnostic Code 6100, pertaining to hearing impairment.  Although the Veteran is seeking a compensable evaluation for that disability, the Board finds that adjudication of that matter must be deferred pending resolution of the claim of service connection for left ear hearing loss.  

Residuals of Laceration of the Right Hand and Digits

In March 2012, the Veteran testified that he was on garbage detail, while the rest of his unit was out on patrol at a field training exercise.  The Veteran described the garbage cans in use at that time as being 55-gallon drums, with the tops removed.  He testified that the inside of the drums have been removed with a hammer and a chisel, so it looked like saw teeth on the inside.  The Veteran testified that he was loading the garbage cans on a two-and-a-half ton truck, with the tailgate down.  The Veteran testified that he stepped on the stirrup and reached up to grab the racks to pull himself up, in order to move the garbage cans.  He testified that his hand slipped off and he grabbed the garbage can; and that both he and the garbage can fell off the back of the truck.  The Veteran testified that, when the garbage can hit the ground, it spun; and the can was on his fingers.  The Veteran found a clerk to help him, and they went to the dispensary.  The Veteran was told that it looked like he needed stitches, but no one was there who knew how to do stitches.  Hydrogen peroxide was poured over the Veteran's fingers, and the fingers were gauzed and taped up.

The Veteran also testified in March 2012 that an actual medic looked at his fingers two days later, and stated that the fingers were already sealed because of the amount of time.  The medic re-bandaged the fingers, and let them heal.  The Veteran testified that, for a long time afterwards, the tips of two fingers were numb; and that one finger had a big chunk of skin gone from it.  He testified that it was very painful when his fingers slipped while picking up something by the edge.  Currently, his right hand was sometimes cold and ached a bit, and the Veteran expressed difficulty grapping things because it hurt to do so.

The Board finds the Veteran's testimony to be competent and credible to establish an in-service incident, because his testimony regards his first-hand knowledge of a factual matter.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has current residuals of laceration of the right hand and digits that either had their onset during service or are related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Headaches 

The Veteran contends that his headaches had their onset in service.  As noted above, he is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.

Service treatment records show that the Veteran reported having pain in his ears, with accompanying headache, due to exposure to loud noises in April 1973.

In March 2012, the Veteran testified that he got bad headaches from loud noises.  He testified that he was exposed to explosions, artillery weapons firing, and demolitions.  He described an incident during active service where they were blowing things up with composition C4, and that he caught the blast from one explosion. The Veteran also testified that, currently, if he was too close to really loud noises-such as a car backfiring-he got a shooting pain through his head.  With regard to headaches, the Board notes that the Veteran is competent to identify a medical condition.
 
Under these circumstances, the Board finds that an examination is needed to obtain an informed medical opinion as to the likely etiology of the Veteran's current headaches, to include whether the initial onset occurred during active service or if the disease is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Right Shoulder Disability

In March 2012, the Veteran testified that, on seven occasions in active service, he had a right acromioclavicular joint separation; and that his physical profile was changed to prevent him from doing several activities in active service.  Currently he experienced aching and flare-ups with certain motions, and did have some diminished range of motion.  The Veteran also testified that he was ambidextrous, but mostly used his right hand to write.

Service treatment records, dated in May 1972, show that the Veteran had fallen off the top bunk and hurt his right shoulder; the assessment then was muscle strain.  In February 1973, the Veteran injured his right shoulder while removing 21/2 ton rims; he was assigned light duty, with no heavy lifting.  In August 1973, the Veteran suffered an acromioclavicular joint separation of the right shoulder while playing football; and his arm was placed in a sling, and he was given light duty.

The report of VA examination in June 2010 includes findings of prominence of right acromioclavicular joint, in comparison to left.  The examiner noted tenderness to palpation fairly pinpoint over biceps tendon anteriorly, and guarding of shoulder movements.  X-rays of the right shoulder were unremarkable.  The diagnosis was right shoulder biceps tendonitis.  The examiner opined that one could not resolve the issue of service connection without resort to speculation.  

When a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the decision of the Board, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  An examiner who states that no conclusion as to etiology or diagnosis can be reached without resorting to speculation should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010)

Here, the June 2010 examiner provided a few comments in support of the opinion rendered, but did not clearly identify precisely what facts could not be determined.  Under these circumstances, the Board finds that another examination is needed to determine whether the Veteran has a current right shoulder disability that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Right Hip Disability 

In March 2012, the Veteran testified that he was never treated in service for right hip pain, but that he started experiencing hip problems after active service.  He testified that he was diagnosed with right hip arthritis, and was told that this could have been a problem because of all the physical training and requirements he had in active service.  The Veteran testified that he had no injuries or accidents that caused damage or problems to his right hip, but testified that his military job assignment was very physically demanding.  He testified that he jumped out of airplanes and helicopters, rappelled, ran between 2 and 10 miles a day, and marched from 10 miles to 50 miles with full combat gear. 

Service treatment records do not reflect any findings or complaints of hip pain.

VA treatment records, dated in July 2003, show that the Veteran reported that he hurt himself in 1996; and that he tore a muscle that connected to the hip.  Examination in August 2004 revealed full range of motion of both hips.  The assessment was mild osteoarthritis of the right hip. 

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a current right hip disability that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

PTSD 

Service connection requires a current medical diagnosis of PTSD, medical evidence of a nexus between current symptomatology and the specific claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).  

The evidence reflects that on VA outpatient treatment in 2009, the diagnostic impression was PTSD. 

In March 2012, the Veteran testified about physical assaults and sexual trauma that occurred during active service in 1973 in the barracks, while the Veteran was stationed in Hawaii.  He testified that he was getting ready for bed, and Private B. came up behind him.  He testified that he had blanked out a lot of what happened.  The Veteran also testified that, after he was attacked, Private B. was discharged from military service due to a similar situation with another service member.  The Veteran described another incident that took place one night:  Five fellow soldiers on the floor heard some noise, and went to see what was happening; Private B. was in the act of raping S.D.  The incident was reported to the military police, and Private B. was discharged from service.  S.D. was transferred to another base.  The Veteran also testified that he sought mental health treatment, but was quite evasive.  The Veteran testified that it was difficult to talk to the chain of command because the company commander did not want any problems in his company.  He sought VA treatment post-service in 1977.

The pertinent regulation provides that if PTSD is based on in-service assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes following the claimed assault can also be used as relevant evidence.  See 38 C.F.R. § 3.304(f)(5) (2011).

In this case, service treatment records, dated in April 1973, show that the Veteran requested to see a psychiatrist because of his problems in the Army, but did not relate specific examples.  The provisional diagnosis was situational reaction.  The Veteran's personnel records, dated in May 1973, reflect that the Veteran displayed a very poor example of what a professional soldier should be.  He was chronically late to formations, details, and other assigned duties; and his personal appearance, hygiene, clothing, and equipment failed to meet the standards observed by others in the unit.  

Here, the Board notes that references in his service records could be interpreted as evidence of behavioral changes, as contemplated by See 38 C.F.R. § 3.304(f)(5) (2011).  Pursuant to that same regulation, VA may submit any evidence that it receives from a claimant in support of a claim based on personal assault to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In this case, the Board finds that an examination is necessary to determine the likelihood that a sexual assault occurred, and, if so, whether the Veteran currently has PTSD as a result of this sexual assault.  Therefore, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether she has a current diagnosis of PTSD according to the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) criteria and, if so, whether this PTSD was caused or aggravated by his active duty service, to specifically include a reported in-service sexual assault.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination to identify all current disability underlying the Veteran's current complaints of left ear hearing loss; and to obtain information as to the current nature and likely etiology of any current hearing loss of the left ear.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail. 

The examiner should specifically indicate whether the Veteran currently has hearing loss in the left ear to an extent recognized as a disability for VA purposes (i.e., has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent).  

Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any such hearing loss disability of the left ear had its onset in service, or is the result of disease or injury incurred or aggravated during service-to specifically include in-service noise exposure as a light weapons infantryman in training exercises, on the rifle range, and with grenades and explosives, as reported by the Veteran and noted in service treatment records.  If other causes are more likely, those should be noted.  The examiner should reconcile any opinion with the service treatment records and the Veteran's testimony.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of residuals of laceration of the right hand and digits, and the likely etiology of the disease or injury. 

For any current residuals identified, the examiner is requested to determine whether they at least as likely as not (50 percent probability or more) either had their onset in active service, or are the result of disease or injury incurred or aggravated during active service-specifically, to include the in-service garbage drum injury, as reported by the Veteran, and his claim of continuing right hand problems since then.  

The examiner should reconcile any opinion with the additional medical treatment records associated with the claims file, and with the Veteran's credible testimony.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of headaches and the likely etiology of the disease or injury.  The examiner is requested to determine:

For any disability exhibited by headaches, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset in service, or is otherwise related to active duty; and if not, whether there is 50 percent probability or more that the Veteran's service-connected hearing loss of the right ear and/or tinnitus caused or permanently increased the severity of the disability.  If any disability exhibited by headaches was permanently increased in severity due to the service-connected hearing loss of the right ear and/or tinnitus, it should be specified what portion of current disability exhibited by headaches is due to the service-connected disability.

The examiner should reconcile any opinion with the service treatment records reflecting complaints of headaches, described above; and with the Veteran's credible testimony.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of right shoulder pain, and the likely etiology of the disease or injury. 

For any current disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service-specifically, to include the acromioclavicular joint separation noted in August 1973, and the Veteran's claim of continuing right shoulder problems since then.  

The examiner should reconcile any opinion with the service treatment records (described above); any additional medical treatment records associated with the claims file; and with the Veteran's credible testimony.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

5.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of right hip pain, and the likely etiology of the disease or injury. 

For any current right hip disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service-specifically, to include in-service physical training and the very physically demanding requirements of active service, and the Veteran's claim of continuing right hip problems since then.  

The examiner should reconcile any opinion with VA treatment records (described above); any additional medical treatment records associated with the claims file; and with the Veteran's credible testimony.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

6.  Afford the Veteran a VA examination for his claimed PTSD.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed PTSD.  After reviewing the file, examining the Veteran, and noting the reported history of symptoms, the examiner should render an opinion as to whether he or she believes that the claimed in-service assault actually occurred.  The examiner should also offer an opinion as to whether Veteran currently has PTSD or a psychiatric disability of any kind.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current PTSD or psychiatric disability of any kind was caused or aggravated by her active duty service, to include her reports of in-service sexual assault.

The examiner should provide a rationale for the opinion, and should reconcile any opinion with the service treatment records and service personnel records (described above).

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiners designated to examine the Veteran, and the report of examination should note review of the claims file.

7.  After ensuring that the requested actions are completed, re-adjudicate the claims remaining on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


